UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-7173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS GERARD WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cr-00090-CMC-1)


Submitted:   January 10, 2011              Decided:   January 28, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Carlos Gerard Watkins,      Appellant   Pro Se. Leesa Washington,
Assistant United States     Attorney,   Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos      Gerard   Watkins    appeals   the   district    court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.               In light of

our recent decision in United States v. Stewart, 595 F.3d 197 (4th

Cir. 2010), we vacate the district court’s order and remand for

further   proceedings    consistent   with   Stewart.      We   deny   Watkins’

motion for recalculation of his sentence under Fed. R. Crim. P. 35.

We   dispense   with    oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        VACATED AND REMANDED




                                      2